Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I, sub-species I(a) in the reply filed on 9/7/2021 is acknowledged.
Claims 3, 7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/7/2021.
Regarding claim 3, the limitation “a second portion contacting the second top surface of the first redistribution line” in line 4 reads on non-elected sub-species I(b).  See figure 13B, features 26, 32, 42, 54.
Regarding claim 7, the limitation “the encapsulant extends into the recesses” in line 4 reads on non-elected sub-species I(b).  See figures 6 and 8.  For example, Figure 6 illustrates the recesses are formed after providing the metal posts.  The posts of sub-species I(a) would prevent forming the recesses of the first redistribution line.  Further, figure 8 illustrates the encapsulant is provided after providing the metal posts and after forming the recesses, thus the metal posts (or any previously provided device) would prevent encapsulant from reaching the first redistribution line or recesses.  Thus, the encapsulant could only extend into the recesses of the first redistribution line of sub-species I(b).
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show recesses filled by encapsulating material as described in the specification.  Any structural detail that is 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
“the first redistribution line” is unclear as to which redistribution line is being described.  For example, claim 5 recites the structure of claim 4 in the preamble, directed to “the second redistribution line”, reading on Fig. 13B.  However, lines 2-3 recite “the first redistribution line” which is not illustrated in Fig. 13B as underlying the adhesive film.  For the sake of compact prosecution, claim 5 is interpreted in the instant Office action as follows: “the first redistribution line” is interpreted as “the second redistribution line”.  This interpretation is based on Fig. 13B, and is to be confirmed by applicant in the next office action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6, 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US 20150262909 A1).
Regarding claim 1, Chen discloses a structure (Fig. 1) comprising: a dielectric layer (118); a first redistribution line (116) and a second redistribution line (116) in the dielectric layer, wherein a first top surface of the dielectric layer and a second top surface of the first redistribution line are coplanar (plane shared with 120B); a metal post (122) over and contacting the first top surface of the first redistribution line, wherein the metal post comprises a metal seed layer (416), and wherein an entirety of the metal seed layer is planar; a device die (102) over the dielectric layer; and an encapsulant (120) encapsulating the device die and the metal post therein.
Illustrated below is a marked and annotated figure of Fig. 1 of Chen.

    PNG
    media_image1.png
    487
    745
    media_image1.png
    Greyscale

Regarding claim 4, Chen discloses a structure (Fig. 1) further comprising an adhesive film (110) over and contacting both the first top surface of the dielectric layer and a third top surface of the second redistribution line (surface coplanar with 120B).
Regarding claim 6, Chen discloses a structure (Fig. 1), wherein the encapsulant contacts the first top surface of the dielectric layer.
Regarding independent claim 17, Chen discloses a structure (Fig. 1) comprising: a metal post (122); an adhesive film (110); a device die (102) over and contacting the adhesive film; a molding compound (120) molding the metal post, the adhesive film, and the device die therein, wherein bottom surfaces (120B) of the molding compound, the metal post, and the adhesive film form a substantially coplanar bottom surface; a dielectric layer (118); and a first redistribution line (116) in the dielectric layer, wherein top surfaces of the dielectric layer and the first redistribution line form a substantially coplanar top surface (surface coplanar with 120B), and wherein the substantially coplanar bottom surface is in contact with the substantially coplanar top surface.
Regarding claim 18, Chen discloses a structure (Fig. 1), wherein the first redistribution line and the dielectric layer comprise bottom surfaces that are coplanar with each other.
Regarding claim 19, Chen discloses a structure (Fig. 1) further comprising a second redistribution line (116) in the dielectric layer and in contact with the adhesive film.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to claim 1 above, and further in view of Jeng (US 20150325536 A1).
Regarding claim 2, Chen discloses a structure (Fig. 1) with a metal seed layer (416) and a dielectric layer (416).
Chen fails to teach the metal seed layer is in physical contact with the first top surface of the dielectric layer.  
However, Chen does illustrate the shape of redistribution lines (118, Fig. 1) may be varied in the lateral direction.  Chen further illustrates the metal seed layer is shaped in the lateral direction according to the shape in the lateral direction of the metal post.  
Jeng discloses a structure in the same field of endeavor (Fig. 1A) with a post (116), a dielectric layer (114p), and a redistribution line (114c).  Jeng also illustrates the shape of redistribution lines may be varied in the lateral direction.  Jeng further illustrates redistribution lines having a shape in the lateral direction smaller than a shape in the lateral direction of the metal posts.  Thus, Jeng explicitly illustrates metal posts contacting both of the first dielectric layer and the first redistribution line.  Regarding shape in the lateral direction, it would have been an obvious matter of design choice to adjust the shape in the lateral direction of the first redistribution line as taught by Jeng who teaches a shape in the lateral direction narrower than a shape in the lateral direction of the metal post (corresponding to the metal post and metal seed layer of Chen). Moreover, a change in shape is a matter of design choice, which a person within the level of ordinary skill in the art would have found to be obvious absent persuasive evidence that the particular configuration of the claimed metal seed layer and dielectric layer was significant, and a change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Illustrated below is a marked and annotated figure of Fig. 1A of Jeng.

    PNG
    media_image2.png
    498
    742
    media_image2.png
    Greyscale

Claims 5, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to claims 4, 1 or 19 above, respectively, and further in view of  Gu (US 9418877 B2, from IDS) and Kim (US 10134740 B2).
Regarding claim 5 as noted in the 112(b) rejection, Chen discloses a structure (Fig. 1) comprising an adhesive film, dielectric layer, and a metallic material ([0012]) of the second redistribution line.
Chen fails to explicitly teach a second redistribution line capable of comprising an air gap between the dielectric layer and a metallic material of the second redistribution line.  However, Chen discloses the second redistribution line may be formed of multiple layers.  Gu discloses a known technique for forming a similar multiple layer redistribution line (Fig. 5) wherein the redistribution line comprises an adhesion layer (520) comprising sidewall portions; and a metallic material (522) adjacent the adhesion layer.  Gu further teaches portions of the adhesion layer may be selectively recessed adjacent a metallic material (704, Fig. 7, stage 5).  One of ordinary skill in the art could have applied the known technique of forming the multiple layer redistribution line of Gu to the multiple layer redistribution line of Chen and the results would have been predictable to one of ordinary skill in the art because both redistribution lines are formed of multiple layers.  Doing so would arrive at a second redistribution line capable of comprising an air gap.  Therefore it would have been obvious to have the claimed second redistribution line because it would be formed using a known technique to form a similar multiple layer redistribution line.
The combined invention of Chen and Gu (Chen; Fig. 1) as applied above fails to teach a sequence of assembly that would enable providing an air gap.  More specifically, Chen describes the second redistribution line is formed after providing the device die (Figs. 18-19; [0041]).  However, Gu discloses sequence steps subsequent to forming the redistribution lines (Figs. 11A-11B) where the device die (1120) is provided after forming the redistribution lines (1106).  One of ordinary skill in the art could have applied the known technique of providing the device die after forming the redistribution lines as taught by Gu to the assembly sequence of Chen and the results would have been predictable because both the device dies and redistribution lines of Chen and Gu perform the same function, respectively.  Doing so would arrive at a sequence of assembly capable of comprising an air gap.  Therefore it would have been obvious to have the claimed second redistribution line because it would be formed using a known technique to form a similar redistribution line and device die.
Illustrated below is a marked and annotated figure of Fig. 5 of Gu.

    PNG
    media_image3.png
    261
    478
    media_image3.png
    Greyscale

Chen in view of Gu fails to teach an air gap underlying the adhesive film, and the air gap is between the dielectric layer and a metallic material of the second redistribution line.  However, Chen does illustrate the second redistribution line is adjacent other redistribution lines (116).  Kim discloses a known technique of forming a multiple layer structure comprising an electrode (120a, Fig. 8) in a related field of endeavor with an adjacent multiple layer structure comprising an electrode (120b).  Kim further teaches selectively recessing a material (140a) adjacent a metallic material of the electrode (135a, 120a).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first redistribution line of Chen in view of Gu by incorporating the teachings of Kim to selectively recess the adhesion layer of Chen in view of Gu.  More specifically, selectively recessing a portion of the second redistribution line (Gu; 522, Fig. 5) as enabled by Gu (704, Fig. 7, stage 5) using the known technique of Kim.  Doing so would arrive at the claimed air gap.  Kim provides a clear teaching to motivate one to modify the second redistribution line of Chen in view of Gu in that it may reduce parasitic capacitance between adjacent electrodes (corresponding to adjacent redistribution lines of Chen) (Column 8, Lines 15-19).
Regarding claim 20, Chen discloses a structure (Fig. 1) with a second redistribution line and dielectric layer.
Chen fails to explicitly teach a structure capable of comprising an air gap between the second redistribution line and dielectric layer.  However, Chen discloses the second redistribution line may be formed of multiple layers.  Gu discloses a known technique for forming a similar multiple layer redistribution line (Fig. 5) wherein the redistribution line comprises an adhesion layer (520) comprising sidewall portions; and a metallic material (522) adjacent the adhesion layer.  Gu further teaches portions of the adhesion layer may be selectively recessed adjacent a metallic material (704, Fig. 7, stage 5).  One of ordinary skill in the art could have applied the known technique of forming the multiple layer redistribution line of Gu to the multiple layer second redistribution line of Chen and the results would have been predictable to one of ordinary skill in the art because both redistribution lines are formed of multiple layers.  Doing so would arrive at a second redistribution line capable of comprising an air gap.  Therefore it would have been obvious to have the claimed first redistribution line because it would be formed using a known technique to form a similar multiple layer redistribution line.
The combined invention of Chen and Gu (Chen; Fig. 1) as applied above fails to teach a sequence of assembly that would enable providing an air gap.  More specifically, Chen describes the second redistribution line is formed after providing the device die (Figs. 18-19; [0041]).  However, Gu discloses sequence steps subsequent to forming the redistribution lines (Figs. 11A-11B) where the device die (1120) is provided after forming the redistribution lines (1106).  One of ordinary skill in the art could have applied the known technique of providing the device die after forming the redistribution lines as taught by Gu to the assembly sequence of Chen and the results would have been predictable because both the device dies and redistribution lines of Chen and Gu perform the same function, respectively.  Doing so would arrive at a sequence of assembly capable of comprising an air gap.  Therefore it would have been obvious to have the claimed second redistribution line because it would be formed using a known technique to form a similar redistribution line and device die.
Chen in view of Gu fails to teach an air gap between the second redistribution line and the dielectric layer.  However, Chen does illustrate the first redistribution line is adjacent other redistribution lines (116).  Kim discloses a known technique of forming a multiple layer structure comprising an electrode (120a, Fig. 8) in a related field of endeavor with an adjacent multiple layer structure comprising an electrode (120b).  Kim further teaches selectively recessing a material (140a) adjacent a metallic material of the electrode (135a, 120a).  More specifically, selectively recessing a portion of the second redistribution line (Gu; 522, Fig. 5) as enabled by Gu (704, Fig. 7, stage 5) using the known technique of Kim.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first redistribution line of Chen in view of Gu by incorporating the teachings of Kim to selectively recess the adhesion layer of Chen in view of Gu.  Doing so would arrive at the claimed air gap.  Kim provides a clear teaching to motivate one to modify the second redistribution line of Chen in view of Gu in that it may reduce parasitic capacitance between adjacent electrodes (corresponding to adjacent redistribution lines of Chen) (Column 8, Lines 15-19).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to claim 1 above, and further in view of Hsieh (US 20170092604 A1).
Regarding claim 8, Chen discloses a structure (Fig. 1) further comprising: a buffer dielectric layer (114A) underlying and contacting another dielectric layer (114); and a solder feature (206) contact a bottom surface of the first redistribution line.
Chen fails to explicitly illustrate a buffer dielectric layer underlying and contacting the dielectric layer; and a solder feature penetrating through the buffer dielectric layer to contact a bottom surface of the first redistribution line.  However, Chen does illustrate a buffer dielectric layer (114A, Fig. 1) and another solder feature (126+124) penetrating through the buffer dielectric layer to contact a bottom surface of another redistribution line (134).  Hsieh discloses a buffer dielectric layer in the same field of endeavor (1303, Fig. 14) underlying and contacting a dielectric layer (105); and a solder feature (1315) penetrating through the buffer dielectric layer to contact a conductive feature (107).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dielectric layer of Chen by adding the buffer dielectric layer of Hsieh to the exposed surface of Chen’s dielectric layer (Chen; 118, Fig. 1) shared with the solder feature (206).  Doing so would arrive at the claimed buffer dielectric layer.  Hsieh provides a clear teaching to motivate one to modify the dielectric layer of Chen in that providing a buffer dielectric layer on a dielectric layer may protect the structure from moisture ([0084]).
Illustrated below is Fig. 14 of Hsieh.

    PNG
    media_image4.png
    425
    538
    media_image4.png
    Greyscale

Claim 9-12, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen, in view of Jeng, and Gu.
Regarding independent claim 9, Chen discloses a structure (Fig. 1) comprising: a first dielectric layer (118); a first redistribution line (116) in the first dielectric layer, the first redistribution line comprising: a metallic material (copper [0012]); a molding compound over and contacting the first dielectric layer (120); a through-via (122) penetrating through the molding compound, wherein the through-via contacts the first redistribution line; a die-attach film (110) over and contacting the first dielectric layer; and a device die (102) over and contacting the die-attach film, wherein the device die is in the molding compound.
Chen fails to teach the first redistribution line comprises an adhesion layer comprising a bottom portion and sidewall portions connecting to the bottom portion; and a metallic material over the bottom portion of the adhesion layer.  However, Chen discloses the first redistribution line may be formed of multiple layers.  Gu discloses a known technique for forming a similar multiple layer redistribution line (Fig. 5) wherein the redistribution line comprises an adhesion layer (520) comprising a bottom portion and sidewall portions connecting to the bottom portion; and a metallic material (522) over the bottom portion of the adhesion layer.  One of ordinary skill in the art could have applied the known technique of forming the multiple layer redistribution line of Gu to the multiple layer redistribution line of Chen and the results would have been predictable to one of ordinary skill in the art because both redistribution lines are formed of multiple layers.  Doing so would arrive at the claimed first redistribution line comprising: an adhesion layer comprising a bottom portion and sidewall portions connecting to the bottom portion; and a metallic material over the bottom portion of the adhesion layer.  Therefore it would have been obvious to have the claimed first redistribution line because it would be formed using a known technique to form a similar multiple layer redistribution line.
Chen fails to teach the through-via contacts both of the first dielectric layer and the first redistribution line.  However, Chen does illustrate shape of redistribution lines (118, Fig. 1) may be varied in the lateral direction. 
 Jeng discloses a structure in the same field of endeavor (Fig. 1A) with a through-via (116), a first dielectric layer (114p), and a first redistribution line (114c).  Jeng also illustrates the shape of redistribution lines may be varied in the lateral direction.  Jeng further illustrates redistribution lines having a shape in the lateral direction smaller than a shape in the lateral direction of the through-vias.  Thus, Jeng explicitly illustrates through-vias contacting both of the first dielectric layer and the first redistribution line.  Regarding shape in the lateral direction, it would have been an obvious matter of design choice to adjust the shape in the lateral direction of the first redistribution line as taught by Jeng who teaches a shape in the lateral direction narrower than a shape in the lateral direction of the through-via. Moreover, a change in shape is a matter of design choice, which a person within the level of ordinary skill in the art would have found to be obvious absent persuasive evidence that the particular configuration of the claimed through-via, first dielectric layer, and first redistribution line was significant, and a change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 10, the combined invention of Chen, Jeng, and Gu discloses a structure (Chen; Fig. 1), wherein top surfaces of the first redistribution line and the first dielectric layer are coplanar.
Regarding claim 11, the combined invention of Chen, Jeng, and Gu discloses a structure (Chen; Fig. 1), wherein top surfaces of the through-via and the molding compound are coplanar.
Regarding claim 12, the combined invention of Chen, Jeng, and Gu discloses a structure (Chen; Fig. 1) further comprising a second redistribution line (116) directly underlying and in physical contact with a bottom surface of the die-attach film.
Regarding claim 16, the combined invention of Chen, Jeng, and Gu discloses a structure (Chen; Fig. 1), wherein the through-via (122) comprises a seed layer (416), and a copper-containing layer (copper [0021]) over the seed layer, and wherein an entirety of the seed layer is in the molding compound.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen, Jeng, and Gu as applied to claim 9 above, and further in view of Hsieh.
Regarding claim 15, the combined invention of Chen, Jeng, and Gu discloses a structure further comprising a second dielectric layer (114A) underlying and contacting another dielectric layer (114), wherein a bottom surface of the another redistribution line (134) is coplanar with an interface between the other dielectric layer and the second dielectric layer.
The combined invention of Chen, Jeng, and Gu fails to explicitly illustrate a second dielectric layer underlying and contacting the first dielectric layer, wherein a bottom surface of the first redistribution line is coplanar with an interface between the first dielectric layer and the second dielectric layer.  However, Chen does illustrate a second dielectric layer (114A, Fig. 1), another dielectric layer (114), and another redistribution line with coplanar surfaces.  Hsieh discloses a second dielectric layer in the same field of endeavor (1303, Fig. 14) underlying and contacting a first dielectric layer (105) with an interface between the first dielectric layer and the second dielectric layer.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first dielectric layer of Chen by adding the second dielectric layer of Hsieh to the exposed surface of Chen’s first dielectric layer (Chen; 118, Fig. 1).  Doing so would arrive at the claimed second dielectric layer.  Hsieh provides a clear teaching to motivate one to modify the first dielectric layer of Chen in that providing a second dielectric layer on a first dielectric layer may protect the structure from moisture ([0084]).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, Jeng, and Gu as applied to claims 12, 9 above, and further in view of Kim
Regarding claim 13, the combined invention of Chen, Jeng, and Gu as applied to claims 12 and 9 discloses a structure (Gu; Fig. 5) further comprising a region defined by a first sidewall of the second redistribution line (sidewall of vertical portion of 522), a second sidewall of the first dielectric layer (sidewall of 502 adjacent to 522), and the bottom surface of the die-attach film (Chen; 110, Fig. 1).  Further, Chen illustrate the first redistribution line is adjacent other redistribution lines (116).
The combined invention of Chen, Jeng, and Gu (Chen; Fig. 1) as applied above fails to teach a sequence of assembly that would enable providing an air gap.  More specifically, Chen describes the first redistribution line is formed after providing the device die (Figs. 18-19; [0041]).  However, Gu discloses sequence steps subsequent to forming the redistribution lines (Figs. 11A-11B) where the device die (1120) is provided after forming the redistribution lines (1106).  One of ordinary skill in the art could have applied the known technique of providing the device die after forming the redistribution lines as taught by Gu to the assembly sequence of Chen and the results would have been predictable because both the device dies and redistribution lines of Chen and Gu perform the same function, respectively.  Doing so would arrive at a sequence of assembly capable of comprising an air gap.  Therefore it would have been obvious to have the claimed second redistribution line because it would be formed using a known technique to form a similar redistribution line and device die.
The combined invention of Chen, Jeng, and Gu fails to teach an air gap in a region defined by a first sidewall of the second redistribution line, a second sidewall of the first dielectric layer, and the bottom surface of the die-attach film.  However, Gu teaches portions of the second redistribution line may be selectively recessed (704, Fig. 7, stage 5).  Kim discloses a known technique of forming an electrode (120a, Fig. 8) in a related field of endeavor with an adjacent electrode (120b).  Kim further teaches selectively recessing a material (140a) adjacent a metallic material (135a, 120a).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first redistribution line of Chen in view of Jeng and Gu by incorporating the teachings of Kim to selectively recess the a portion of the redistribution line of Chen in view of Jeng and Gu.  More specifically, selectively recessing a portion of the first redistribution line (Gu; 522, Fig. 5) as enabled by Gu (704, Fig. 7, stage 5) using the known technique of Kim.  Doing so would arrive at the claimed air gap.  Kim provides a clear teaching to motivate one to modify the first redistribution line of Chen in view of Gu in that it may reduce parasitic capacitance between adjacent electrodes (corresponding to adjacent redistribution lines of Chen) (Column 8, Lines 15-19).
Regarding claim 14, the combined invention of Chen, Jeng, Gu, and Kim discloses a structure (Gu; Fig. 5), wherein the second redistribution line comprises an additional adhesion layer (522), and wherein the air gap is directly over a portion of the additional adhesion layer of the second redistribution line.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H ANDERSON whose telephone number is (571)272-2534. The examiner can normally be reached Monday-Friday, 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM H ANDERSON/            Examiner, Art Unit 2817                                                                                                                                                                                            
/BRADLEY SMITH/            Primary Examiner, Art Unit 2817